Citation Nr: 0306232	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-09 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for loss of sense of smell 
(anosmia) secondary to cerebral concussion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  In October 2001, the veteran indicated 
that he did not want a hearing before the member of the Board 
sitting at the RO, which had been scheduled for November 
2001.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

The veteran has loss of sense of smell that had its onset 
during active service.


CONCLUSION OF LAW

Service connection for loss of sense of smell (anosmia) is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
veteran, given the favorable nature of the Board's decision 
with regard to the issue of entitlement to service connection 
for loss of sense of smell secondary to cerebral concussion.  
No further assistance in developing the facts pertinent to 
that issue is required.

In September 2002, the Board undertook additional development 
regarding the issue pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002), including a VA examination 
that was conducted in January 2003.  If the Board obtains 
pertinent evidence that was not submitted by the appellant or 
the appellant's representative, pursuant to 38 C.F.R. 
§ 19.9(a), the Board will notify the appellant and his or her 
representative, if any, of the evidence obtained by 
furnishing a copy of such evidence.  See 38 C.F.R. 
§ 20.903(b) (2002).  In this case, the only evidence received 
was the report of the January 2003 VA examination of the 
veteran, which is essentially evidence provided by the 
veteran.  As such, no notice of that evidence is required.  
In any event, in light of the Board's favorable decision in 
this matter, there is no prejudice to the veteran.

The veteran seeks service connection for the loss of sense of 
smell, due to cerebral concussions suffered during active 
service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The service medical records show that the veteran was treated 
for wounds and concussions in November and December 1943 and 
in February and September 1944.

On VA examination in January 2003, the examiner indicated 
that the claims file, including the veteran's service medical 
records, were reviewed.  The examiner indicated that the 
veteran had a history of three concussions with loss of 
consciousness suffered between 1943 and 1944.  The veteran 
reported that around that time he had the onset of loss of 
smell.  He indicated that when he left the military he 
noticed that sense of smell was impaired.  The diagnosis was 
anosmia.  The examiner concluded that the anosmia was due to 
the trauma the veteran suffered during service.  

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that the evidence supports 
that the veteran's claim for service connection for loss of 
sense of smell, secondary to cerebral concussion in service.  
The medical evidence includes the opinion of VA examiner in 
2003 concluding that the veteran's loss of sense of smell, 
anosmia, was related to the multiple concussions he suffered 
during service.  There is no medical evidence to refute this 
conclusion and the Board finds that service connection is 
warranted for loss of sense of smell.


ORDER

Service connection for loss of sense of smell (anosmia) is 
granted.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

